Hoyt, J.
(dissenting). — J am unable to agree with the conclusions arrived at by the majority of the court in this case. If we apply to the facts shown by the record the ordinaryrules which govern the subject of agency, it seems to me that a different conclusion must be reached. By its policy the appellant had stipulated as a condition .thereof that no waiver of its terms should be made by any agent of the company, except in a certain way therein specified. This stipulation had been fully agreed to by respondent by accepting such policy. Under such circumstances he was bound by such stipulation, and the conditions of the policy could not be waived excepting in accordance therewith so long as it remained in force.
The main object of this stipulation was to prevent any question of fact arising as between the company and the assured. The business of an insurance company is such that it must be transacted largely through the medium of agents. It is, therefore, of vital importance that it should be allowed to limit the authority of such agents to such an extent as will put its business upon a secure and certain basis. To this end it is reasonable that the company should stipulate that in any action which may be had as between the agent and the assured, the evidence of such action shall be reduced to writing before the company will be bound thereby. The stipulation in the policy under consideration *was a reasonable one for that purpose, and having been consented to by the assured should have force.
This is not the case of such a condition in the policy as makes it void at the time of delivery. It may well be urged that such a condition ought not to be enforced as against the assured. If it is, the company is put in the position of receiving the money of the assured, and giving. him in consideration therefor a policy which, though prima facie valid, is, in fact, void and of no effect. Many of *481the courts have held that such a condition in a policy could! not be enforced, for the reason that to allow the company-to keep the money of the assured, when in fact nothing of; real value was given in return, would be inequitable.
In this case no such question arises. As we have seen, the policy when it was delivered was entirely valid; as a part of it there was this stipulation that none of its conditions should be waived, excepting by written indorsement thereon. This stipulation was clearly a limitation upon the powers of the agent, and relieved the company from responsibility for any action of such agent by which he-sought to waive any of the conditions of the policy unless such acts were in accordance with such stipulation.
This seems to me clear upon well understood rules gov- • erning the relation of principal and agent. The principal is never bound by the acts of an agent if he acts outside of his authority. As between the principal and the agent, this is a universal rule as far as I know. As between the principal and persons dealing with the agent, it is a like - universal rule if the limitation upon the authority of the ■ agent is brought home to the knowledge of the persons with whom he thus deals. In this case there can be no doubt but that the condition under consideration was, as between the principal and the agent, a binding limitation upon the authority of such agent. And the same having been by the assured fully consented to, I know of no rule of construction which will allow him to avoid the effect thereof.
By the construction given to this condition by the majority of the court, the company is left at the mercy of those who hold its policies. A policy holder and the agent may enter into ever so corrupt a combination to defraud the principal, and in pursuance thereof, the agent do things which, under his authority as agent, he is absolutely prohibited from doing, and yet the assured, who has full *482knowledge that the agent is thus exceeding his authority, reap the benefit of such conspiracy. Or, the assured may allege and prove, against the testimony of the agent, such waivers on his part as materially change the terms of the contract as between the principal and the assured, and establish facts by oral testimony, which, by solemn stipulation as between him and the principal, he has agreed shall ■only be evidenced by a written instrument. The hardship that such a modification of the rule as to agency would cause is .well illustrated by the case at bar. The principal -and assured had solemnly agreed that the conditions of the policy should not be changed or modified in any degree whatever without such modification being evidenced by an indorsement in writing upon the policy itself. If this ■condition of the policy was given force, there could never have arisen a question of veracity in regard to the waiver of any of the conditions of the policy as between the assured and the agent of the company. To prevent any such ■question of veracity being raised, the stipulation in question was a reasonable and proper one. The company dealing, as we have seen, with those at great distance from its principal office, has a right to protect itself in this manner; to the end that it may not be called upon to try disputed questions of fact upon oral proof in every court where it has an agency.
In the investigation of any fact upon such proof, the company will always be at great disadvantage; the assured will have every advantage; he will be at home among friends, while the company will be away from home and among strangers. In the case at bar the assured testified clearly enough to such facts as would, in the absence of a stipulation to the contrary, have constituted a waiver of the conditions of the policy which was alleged to have been violated. The agent testified to a directly contrary state •of facts. The finding of the jury was, as it ever will be *483under such circumstances, in favor of the assured. It was to prevent such an issue being determined by proofs of this kind that the stipulation was inserted in the policy. Under such stipulation, no evidence of any acts on the part of the agent, whereby he sought to waive any of the conditions of the policy, could be shown excepting by an instrument in writing indorsed on such policy. It follows that, in my opinion, the court erred in receiving the oral testimony of such waiver.
Anders, C. J., concurs.